kevin patrick brady petitioner v commissioner of internal revenue respondent docket no 11146-09l filed date in this sec_6330 i r c cdp case r determined to collect p’s unpaid tax for by levy p claims that he should be given credit for overpayments that he made for prior tax years that would extinguish his liability p had previously filed claims for refund for the prior years that r disallowed and p failed to file suit_for_refund or credit within the 2-year period of limitations prescribed by sec_6532 i r c held because p did not file suit within the 2-year period prescribed in sec_6532 i r c sec_6514 i r c bars any credit for the verdate 0ct date jkt po frm fmt sfmt v files brady sheila brady v commissioner alleged prior years’ overpayments that might otherwise be available to satisfy p’s unpaid liability for held further r’s determination to levy is sustained kevin patrick brady pro_se anne d melzer and kevin m murphy for respondent ruwe judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of deter- mination we must decide whether to sustain the deter- mination by respondent’s appeals_office to collect petitioner’s unpaid income_tax_liability for tax_year by levy findings_of_fact at the time the petition was filed petitioner resided in new york petitioner did not timely file an income_tax return for in respondent prepared a substitute for return and issued a notice_of_deficiency to petitioner for his income_tax_liability petitioner did not file a petition and on date respondent assessed petitioner’s income_tax_liability along with additions to tax and interest on date respondent sent to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding petitioner’s unpaid liability for tax_year that indicated an amount due of dollar_figure on date respondent received from petitioner a form request for a collection_due_process or equiva- lent hearing although the letter pertained only to petitioner indicated on the form that he wanted to discuss tax years through at the collection_due_process cdp hearing by letter dated date respondent informed petitioner that his request for a cdp hearing for tax_year was not timely and that with respect to tax_year no notice_of_federal_tax_lien or intent to levy had been issued and he did not have a right to a cdp hearing for those tax years in early petitioner filed his tax_return which was accepted by the internal_revenue_service irs as a result much of the previously assessed tax for wa sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended verdate 0ct date jkt po frm fmt sfmt v files brady sheila united_states tax_court reports abated as of date the balance due on petitioner’s account for was dollar_figure on date a cdp hearing was held regarding the collection of petitioner’s remaining unpaid tax_liability at the hearing petitioner appears to have argued that he was entitled to credits for overpayments in prior years that should be used to satisfy his liability petitioner’s posi- tion appeared to be that he sustained a net_operating_loss nol in each of the year sec_2001 and sec_2002 that should be car- ried back to and which would result in overpay- ments for and that should be used to satisfy his liability for respondent’s settlement officer rejected petitioner’s position because his claims for overpayments had previously been considered and disallowed petitioner raised no other issues respondent’s appeals_office sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date in which it deter- mined to proceed with collection by levy on date petitioner filed a petition with this court in response to the notice_of_determination petitioner asserts that the irs should have allowed his claimed nol carrybacks from and to and and that the resulting credits or refunds satisfy his liability for previous actions regarding petitioner’s claimed overpay- ments for prior years petitioner did not claim nols on his original and federal_income_tax returns which were each filed late on date petitioner filed amended returns for and claiming an nol in each year and indicated that he wanted to carry the nols back to his taxable years and and claimed refunds for and respondent treated petitioner’s amended returns as claims for refund for and and disallowed them because respondent determined that petitioner’s election to waive the normal 5-year carryback period was not timely made on his original returns for and in date respondent sent to petitioner notices disallowing petitioner’s refund claims the notices of disallowance were sent by cer- tified mail to petitioner in care of janine b knauf ms verdate 0ct date jkt po frm fmt sfmt v files brady sheila brady v commissioner knauf to whom petitioner had granted a power_of_attorney ms knauf had prepared petitioner’s amended returns for and and represented petitioner with respect to his claims on may august and date peti- tioner mailed letters to respondent protesting respondent’s disallowance of the refund claims in response to petitioner’s protests respondent sent to petitioner by certified mail another letter dated date again disallowing petitioner’s refund claims petitioner appealed respondent’s disallowance of his claims for refund to respondent’s appeals_office by letter dated date the appeals_office sustained the denial of petitioner’s claims for refund and informed him that if he wished to pursue the matter further he had to file suit in either a u s district_court or the u s court of federal claims within two-years from the date on the letter denying your claim which the andover irs campus mailed to you on date on date petitioner filed a suit in the u s dis- trict court for the western district of new york district_court against eight individuals including the commissioner of internal revenue and a u s district_court judge on date the district_court dismissed petitioner’s entire suit for lack of jurisdiction the district_court dis- missed the claims against the individual defendants characterizing those claims as frivolous and noting that peti- tioner’s complaint was nothing more than a compilation of his past grievances pasted together in an attempt to create a portrait of a conspiracy against him to which it appears that nearly everyone who has crossed his path is a party the district_court characterized any claims petitioner was making against the irs as less clear noting that petitioner the letter dated date references both tax_year sec_2001 and sec_2002 in disallowing peti- tioner’s refund claims the district_court issued a decision and order which begins by noting that petitioner has been previously subject_to a sanction order in civil_action no 03-cv-6305 see 93_fedappx_325 2d cir affirming the district court’s deci- sion and order dated date subsequently petitioner has had a number of other actions dismissed 06-cv-6111 06-cv-6112 06-cv-6113 06-cv-6114 and 06-cv-6134 in these cases petitioner was denied a certificate of appealability and the appeals dis- missed because the court_of_appeals for the second circuit found appellant failed to make a substantial showing of the denial of a constitutional right coa docket no mandate entered date consolidating cases as a result of the sanction order the instant ac- tion is reviewed for jurisdiction prior to the issuance of any summonses brady v larimer no 07-cv-6164cjs p w d n y date fn ref omitted verdate 0ct date jkt po frm fmt sfmt v files brady sheila united_states tax_court reports appeared to argue that he qualified as a small_business and that the irs improperly refused to permit him a ‘two year carryback’ the district_court noted that the bulk of peti- tioner’s allegations stressed the adverse impact suffered because the irs sought additional taxes rather than claims that he overpaid taxes the district_court dismissed any claim petitioner was making against the irs for lack of juris- diction stating that petitioner’s papers do not establish that he has met the conditions for jurisdiction provided by u s c sec_7422 or any exceptions thereto petitioner appealed the decision of the district_court and on date the court_of_appeals for the second circuit affirmed the district court’s decision and order 262_fedappx_316 2d cir a collection review principles opinion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified the person in writing of his or her right to a hearing under this section before the levy is made the notice must include in simple and nontechnical terms inter alia the right of the person to request a hearing to be held by the irs office of appeals see sec_6330 at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriate- ness of collection actions and offers of collection alternatives sec_6330 sec_6330 further provides that the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 confers jurisdiction on the tax_court to review the deter- mination of the appeals officer sec_7422 specifies requirements for tax_refund suits see infra pp verdate 0ct date jkt po frm fmt sfmt v files brady sheila brady v commissioner b the parties’ contentions petitioner’s challenge to respondent’s determination resur- rects his refund claims petitioner contends that the alleged nols for and should be carried back to and and that the resulting overpayment credits from and should be used to satisfy his tax_liability for respondent contends that petitioner is not entitled to over- payment credits and that those previously disallowed over- payment claims are now time barred in certain situations we have considered taxpayers’ claims that their liability for the year involved in a sec_6330 collection proceeding should be eliminated by overpayments in other years see 125_tc_14 116_tc_60 assuming that it would be appropriate in this case to con- sider the merits of petitioner’s claims of overpayments in prior years we will first consider if those claims are now time barred whether petitioner is entitled to credit against his unpaid taxes for alleged overpayments in prior years depends first on whether his overpayment claims were made within the period of limitations for making such claims see landry v commissioner supra pincite c period of limitations for overpayment claims sec_6402 provides sec_6402 general_rule -in the case of any overpayment the sec- retary within the applicable_period of limitations may credit the amount in 125_tc_14 we stated since an unpaid tax is the sine qua non of the commissioner’s authority to levy we believe a claim directed at the status of the tax as unpaid is a relevant issue relating to the unpaid tax or the proposed levy sec_6330 meaningful review of a claim that a tax sought to be collected by levy has been paid_by means of a remittance or an available credit will typi- cally require consideration of facts and issues in nondetermination years as those years may constitute the years to which a remittance was applied or from which a credit originated w e hold that our jurisdiction under sec_6330 encompasses consideration of facts and issues in nondetermination years where the facts and issues are relevant in evalu- ating a claim that an unpaid tax has been paid we conclude that our jurisdiction under sec_6330 extends to the consider- ation of facts and issues in a nondetermination year only insofar as the tax_liability for that year may affect the appropriateness of the collection action for the determination_year fn ref omitted verdate 0ct date jkt po frm fmt sfmt v files brady sheila united_states tax_court reports of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d e and f refund any balance to such person emphasis added u nder sec_6402 the application of overpayments of a taxpayer from other years to a particular year of the tax- payer is subject_to the applicable refund period of limita- tions crum v commissioner tcmemo_2008_216 thus if petitioner’s overpayment claims are statutorily time barred assuming arguendo that there was an overpayment any claim that overpayments are available as a credit to offset the tax_liability would also be time barred the period of limitations for filing a claim for credit or refund with the irs is found in sec_6511 petitioner’s refund claims which were made when he filed his amended and returns were timely under sec_6511 and respondent did not dispute the timeliness of those refund claims however respondent disallowed petitioner’s refund claims for other reasons where a taxpayer is not satisfied with the irs’ decision regarding his refund claim the taxpayer may seek judicial relief sec_7422 provides in pertinent part sec_6511 provides sec_6511 period of limitation on filing claim -claim for credit or refund of an over- payment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 provides two lookback periods to determine the limitation on the amount of a credit or refund however special rules apply with respect to an nol sec_6511 the limitation period under the special rule with respect to an nol is as follows a period of limitation -if the claim for credit or refund relates to an overpayment attrib- utable to a net_operating_loss_carryback or a capital_loss_carryback in lieu of the 3-year period of limitations prescribed in subsection a the period shall be that period which end sec_3 years after the time prescribed by law for filing the return including extensions thereof for the tax- able year of the net_operating_loss or net_capital_loss which results in such carryback or the period prescribed in subsection c in respect of such taxable_year whichever expires later in the case of such a claim the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsection b or c whichever is applicable to the extent of the amount of the overpayment attributable to such carryback sec_6511 sec_6511 provides special rules in the case of agreements for extensions of the period for assessing tax and is not applicable in this case the refund claims were disallowed because respondent determined that petitioner’s election to waive the normal 5-year carryback period was not timely made on his original returns for and we express no opinion on the correctness of this determination verdate 0ct date jkt po frm fmt sfmt v files brady sheila brady v commissioner no suit or proceeding shall be maintained in any court for the recovery_of any internal revenue tax alleged to have been erroneously or illegally assessed or collected or of any penalty claimed to have been collected with- out authority or of any sum alleged to have been excessive or in any manner wrongfully collected until a claim_for_refund_or_credit has been duly filed with the secretary according to the provisions of law in that regard and the regulations of the secretary established in pursuance thereof title u s c sec_1346 provides a the district courts shall have original jurisdiction concurrent with the united_states court of federal claims of any civil_action against the united_states for the recovery_of any internal-revenue tax alleged to have been erroneously or illegally assessed or collected or any penalty claimed to have been collected without authority or any sum alleged to have been excessive or in any manner wrongfully collected under the internal revenue laws title u s c sec_1491 provides the jurisdic- tional authority for such claims in the court of federal claims a taxpayer has a limited time in which to pursue a judicial remedy for the recovery_of tax paid sec_6532 which addresses the limitation periods applicable to such suits pro- vides general_rule -no suit or proceeding under sec_7422 for the recovery_of any internal revenue tax penalty or other sum shall be begun before the expiration of months from the date of filing the claim required under such section unless the secretary renders a decision thereon within that time nor after the expiration of years from the date of mailing by certified mail or registered mail by the secretary to the taxpayer of a notice of the disallowance of the part of the claim to which the suit or proceeding relates emphasis added the initial notices of disallowance of petitioner’s refund claims were sent to him by certified mail in date therefore the period for filing a refund_suit would have expired in date the notices were sent to peti- tioner in care of petitioner’s representative who had been given a power_of_attorney for this matter petitioner argues that he did not receive the irs’ date notices dis- allowing his refund claims however petitioner must have received the notices because he mailed protest letters to the irs on may august and date stating his verdate 0ct date jkt po frm fmt sfmt v files brady sheila united_states tax_court reports disagreement with the irs’ disallowance of his refund claims and asking for reconsideration petitioner acknowledged that he received respondent’s sub- sequent notice of disallowance which was sent to him by cer- tified mail on date he also received the letter from respondent’s appeals_office dated date sustaining the denial of his refund claim sec_6532 addresses situations where a previously disallowed refund claim has been given reconsideration sec_6532 pro- vides reconsideration after mailing of notice -any consideration reconsideration or action by the secretary with respect to such claim fol- lowing the mailing of a notice by certified mail or registered mail of dis- allowance shall not operate to extend the period within which suit may be begun sec_6532 makes clear that the additional consider- ation given by respondent did not operate to extend the period within which petitioner had to file suit see 142_f3d_1459 fed cir 98_fedclaims_60 94_fedclaims_286 the two-year period runs from the date the notice of disallowance is sent and by statute it is not tolled by any administrative appeals we note however that the letter from respondent’s appeals_office dated date which sustained the disallowance of petitioner’s claims erroneously informed peti- tioner that he could file a refund_suit within two-years from the date on the letter denying your claim which the andover irs campus mailed to you on date where a taxpayer has been misled by the irs into believing that he had additional time for filing a refund_suit there is some authority for giving the taxpayer the benefit of the additional time see 500_f2d_1007 2d cir maiman v irs aftr 2d pincite8 ustc par big_number at big_number e d n y affd without published opinion 182_f3d_900 2d cir it has been held that actual receipt of a notice of disallowance is not required so long as the notice of disallowance was mailed to the taxpayer by certified mail see 9_f3d_1519 11th cir maiman v irs aftr 2d pincite7 ustc par big_number at big_number e d n y affd without published opinion 182_f3d_900 2d cir verdate 0ct date jkt po frm fmt sfmt v files brady sheila brady v commissioner even if we were to assume arguendo that petitioner was misled by the appeals_office letter or that the notices sent in date were defective and that petitioner had years from the date notice of disallowance in which to file a refund_suit it would be of no benefit to him petitioner acknowledged receiving the date notice of disallowance which was sent to him by certified mail petitioner did not file a valid refund_suit regarding his disallowed claims for credit or refund within the 2-year period after date petitioner neither requested a cdp hearing nor filed the instant proceeding within years from the date of the date notice thus any suit or judicial proceeding challenging the disallowance of petitioner’s refund claims was barred in when he requested a cdp hearing and filed his petition in this case sec_6514 provides sec_6514 credits or refunds after period of limitation -a refund of any portion of an internal revenue tax shall be considered erro- neous and a credit of any such portion shall be considered void- disallowance of claim and expiration of period for filing suit -in the case of a claim filed within the proper time and disallowed by the secretary if the credit or refund was made after the expiration of the period of limitation for filing suit unless within such period suit was begun by the taxpayer sec_6514 emphasizes the point that refunds and credits that do not comply with the applicable limitations_period shall be considered erroneous 519_us_347 the strict terms of sec_6532 and sec_6514 limiting refunds or credits for overpayments pre- clude the relief petitioner seeks we hold that because peti- tioner failed to initiate a timely judicial action to contest the disallowance of his claims for credit or refund within the period of limitations as provided in sec_6532 he is now whether petitioner might have subjectively intended his previously mentioned multifaceted suit in the district_court which was filed in date to include a refund claim is irrelevant because the district_court held that petitioner failed to establish that he had met the jurisdic- tional requirements for a refund_suit the district court’s dismissal for lack of jurisdiction was affirmed and has become final the parties have not cited any cases where this court has previously considered the appli- cation of sec_6532 and sec_6514 to bar the use of a credit in the context of a sec_6330 proceeding and this issue appears to be one of first impression verdate 0ct date jkt po frm fmt sfmt v files brady sheila united_states tax_court reports barred by sec_6514 from receiving any such credit toward his unpaid liability we hold that respondent may proceed with the collection action specified in the notice_of_determination in reaching the conclusions described herein we have considered all arguments made by petitioner and to the extent not men- tioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent f verdate 0ct date jkt po frm fmt sfmt v files brady sheila
